Case 6:21-cv-01304-RBD-GJK Document 42 Filed 08/10/21 Page 1 of 6 PageID 356




NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY




 TERESA GUSTIN and PAMELA
 GUSTIN, Individually, and as Trustees of             Civil Action No. 20-2753 (JMV)
 THE GUSTIN FAMILY TRUST

                            Plaintiffs,
                                                                 OPINION
 v.

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

                            Defendant.



FALK, CHIEF U.S.M.J.

       This is a products liability case by Plaintiffs Teresa Gustin and Pamela Gustin,

Individually, and as Trustees of The Gustin Family Trust (“Plaintiffs”) against Defendant

Novartis Pharmaceuticals Corporation (“Novartis”) to recover for injuries, including the

wrongful death of Willa M. Gustin (hereinafter, “Plaintiff-Decedent”) resulting from

Novartis’ alleged intentional failure to warn of dangerous and known risks associated

with Tasigna —a Novartis-manufactured prescription medication for treatment of chronic

myeloid leukemia (“CML”). Before the Court is Plaintiffs’ Motion to Stay pending a

decision on a motion to transfer under 28 U.S.C. § 1407 by the Judicial Panel on

Multidistrict Litigation (“JPML”), which if granted, will result in the transfer and MDL

coordination of 19 similar federal Tasigna products liability cases currently pending in 12
Case 6:21-cv-01304-RBD-GJK Document 42 Filed 08/10/21 Page 2 of 6 PageID 357




federal districts. (ECF No. 37). Novartis opposes the motion. For the reasons stated

below, Plaintiffs’ Motion to Stay is granted.

                                      BACKGROUND

       Novaritis is a pharmaceutical company that manufactures the cancer drug Tasigna.

(Compl. ¶ 9, ECF No. 1). Plaintiff-Decedent took Tasigna from approximately 2012

until her death on May 4, 2016. According to Plaintiffs, at no time before or during the

period that Plaintiff-Decedent took Tasigna did the Tasigna label adequately warn of the

risks of atherosclerotic-related conditions associated with the drug. Plaintiffs alleged that

Plaintiff-Decedent suffered atherosclerotic-related injuries, including peripheral vascular

disease, coronary artery disease, and carotid artery stenosis as a result of taking Tasigna

which caused her death. (Compl. ¶¶ 53-55.) Plaintiffs filed a 4-count Complaint

asserting claims for failure to warn under the Products Liability Act, N.J.S.A. 2A:58C-1,

et seq., as well as claims for negligence and strict liability.

       According to Plaintiffs, there are 19 similar federal Tasigna products liability

cases currently pending in 12 other federal district courts. Plaintiffs also state that over

160 similar Tasigna products liability cases pending in New Jersey state court were

recently transferred and consolidated before a single judge in New Jersey under the

state’s multi-county litigation rules. A motion to transfer was filed with the Judicial

Panel on Multidistrict Litigation to consolidate all 19 federal Tasigna cases. Oral

argument was scheduled for July 29, 2021.

       Plaintiffs moved to stay this case pending a decision on the transfer motion.

Plaintiffs state that that without a stay they will be forced to file a complicated motion to
Case 6:21-cv-01304-RBD-GJK Document 42 Filed 08/10/21 Page 3 of 6 PageID 358




compel in this case because the collective plaintiffs “are at an impasse with [Novartis]

regarding Novartis’ production of what will likely be millions of corporate documents

and, absent a stay, would be forced to seek court intervention immediately.” (Pl’s Br. at

2.) Plaintiffs contend that, by contrast, if the Court grants the stay and the Panel

ultimately consolidates the federal cases, then “one federal judge will rule on these

production issues . . . .” (Id.)

        In opposing the motion to stay, Novarits notes that the JPML has not yet ruled on

the transfer motion and that an MDL does not yet exist. Novartis further claims that it

will be prejudiced by a stay because it will prevent depositions of Plaintiff-Decedent’s

treating physicians. Finally, Novartis states the Plaintiffs have made no explicit claim

that they will suffer hardship or inequity if the Court denies the motion to stay.


                                       DISCUSSION

       District courts have “broad discretion to stay proceedings as an incident to [the]

power to control [their] own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)); see also U.S. v. Breyer, 41 F.3d 884,

893 (3d Cir.1994)(citations omitted) (““The power to stay [proceedings] is incidental to

the power inherent in every court to dispose of cases so as to promote their fair and

efficient adjudication.”). A stay of proceedings “is particularly appropriate, and within

the court's ‘sound discretion,’ where the outcome of another case may ‘substantially

affect’ or ‘be dispositive of the issues’ in a case pending before a district court.” MEI,

Inc. v. JCM Am. Corp., No. 09-351, 2009 WL 3335866, at *4 (D.N.J. Oct. 15, 2009)
Case 6:21-cv-01304-RBD-GJK Document 42 Filed 08/10/21 Page 4 of 6 PageID 359




(citing Bechtel Corp. v. Local 215, Laborers’ Int'l Union of N. Am., AFL-CIO, 544 F.2d

1207, 1215 (3d Cir. 1976)).

       A stay of civil litigation is discretionary. See, e.g., Bechtel Corp. v. Local 215

Laborers' Int'l Union of N.A., 544 F.2d 1207, 1215 (3d Cir.1976) (“A United States

District Court has broad powers to stay proceedings.”). Deciding whether to stay a case

requires “an exercise of judgment, which must weigh competing interests and maintain

an even balance.” Landis v. North Am. Co., 299 U.S. 248, 255–56, 57 S.Ct. 163, 81

L.Ed. 153 (1936). Considerations include: the hardship to the moving party should the

case proceed; the potential prejudice to the non-moving party; whether the actions

involve the same or similar parties; the similarity of issues; and judicial economy. See,

e.g., Ford Motor Credit v. Chiorazzo, 529 F.Supp.2d 535, 542 (D.N.J.2008); Local 478

Trucking & Allied Indus. Pen. Fund v. Jayne, 778 F.Supp. 1289, 1324 (D.N.J.1991).

       Stays of a civil actions are common when the issue of transfer is before the JPML.

See, e.g., Packer v. Power Balance LLC, No. 11-802, 2011 WL 1099001(Mar. 22, 2011

D.N.J.); Rivers v. Walt Disney Co., 980 F.Supp. 1358, 1362 (C.D.Cal.1997) (“A majority

of courts have concluded that it is appropriate to stay preliminary pretrial proceedings

while a motion to transfer and consolidate is pending with the MDL panel because of the

judicial resources that would be saved.”); 15 Charles A. Wright, et al., Federal Practice &

Procedure § 3866.1 (“[D]istrict courts will often exercise their discretionary power to

stay the proceedings before them with regard to a wide variety of matters pending a

decision by the panel regarding the transfer of a case, especially when such a stay would

further the policies of judicial economy, efficiency, and consistency that are deeply
Case 6:21-cv-01304-RBD-GJK Document 42 Filed 08/10/21 Page 5 of 6 PageID 360




embedded in the federal multidistrict litigation statute.”).

       A stay is appropriate here. First, products liability cases involving Novartis’s

Tasigna are pending in 12 federal district courts. The JPML is considering transfer and

coordination of these cases before the same District Judge, and a hearing had been

scheduled for July 29, 2021. These cases involve similar parties and claims to those in

Plaintiffs’ Complaint. The existence of related proceedings and consideration by the

JPML of centralizing the claims weighs in favor of a stay.

       Second, balancing of the parties' interest weighs in favor of a stay. A hearing on

the JPML transfer and consolidation motions was scheduled on July 29, 2021, so any

delay should be slight. See Pennsylvania ex rel. Kane v. McGraw-Hill Companies, Inc.,

2013 WL 1397434, at *5 (M.D. Pa. Apr. 5, 2013) (finding that “any delay will be

relatively short” because “[t]he stay will only be in effect until the JPML issues a ruling

on transferring the matter.”) (citing Multidistrict Litigation Manual § 4:27 (2012 ed.)).

Absent a stay, Plaintiffs could be compelled to expend unnecessary time and resources

independently litigating discovery matters. By contrast, Novartis has not shown any real

prejudice that will result from a brief stay while the parties await a decision from the

JPML. While a stay will entail a delay of depositions and impose some burden on

Novartis, consolidation might ultimately result in a more streamlined approach to

discovery and resolution of the individual claims asserted against it.

       Third, considerations of judicial economy favor a stay. A short stay may avoid

unnecessary motion practice in this Court, as a consolidation of the matters would likely

result in discovery motions being disposed of by a single forum should the Panel
Case 6:21-cv-01304-RBD-GJK Document 42 Filed 08/10/21 Page 6 of 6 PageID 361




consolidate the other federal cases. The JPML is considering whether to transfer and

centralize 19 federal Tasigna cases, including this one. It would be a waste of judicial

resources for this Court to consider the merits of Plaintiffs’ Complaint at the same time

that the JPLM is considering whether transfer and centralization is appropriate.



                                     CONCLUSION

       For the reasons stated above, Plaintiffs’ motion to stay is granted. A separate

Order will accompany this Opinion.




Dated: August 10, 2021
                                                  s/Mark Falk
                                                  MARK FALK, Chief U.S.M.J.
